IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 1, 2009
                                     No. 08-10561
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ANEZ S ROBINSON

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:89-CR-365-4


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Anez S. Robinson, federal prisoner # 19981-077, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence based upon
Amendment 706 to the United States Sentencing Guidelines.                          Robinson
implicitly concedes that Amendment 706 did not reduce his Guidelines sentence
range, thereby making him ineligible for a sentence reduction pursuant to
U.S.S.G. § 1B1.10(a)(2)(B). Nevertheless, Robinson asserts that United States
v. Booker, 543 U.S. 220 (2005), applies to Section 3582(c)(2) proceedings, making

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-10561

his Guidelines sentence range and Section 1B1.10(a)(2)(B) advisory only. He
contends that the district court had authority to reduce his sentence under
Section 3582(c)(2) because the guideline provision upon which his sentence was
based was modified by Amendment 706. He maintains that the district court’s
denial of his Section 3582(c)(2) motion must be vacated because it was based
upon a mandatory application of the Guidelines.
      Because Robinson was held responsible for more than 15 kilograms of
cocaine base, Amendment 706 did not lower his Guidelines sentence range. See
U.S.S.G. app. C, amend. 706 (2007). Thus, Robinson was not eligible for a
sentence reduction pursuant to Section 1B1.10(a)(2)(B). Following the briefing
in this case, this court held that “Booker does not alter the mandatory character
of [Section] 1B1.10’s limitations on sentence reductions.”     United States v.
Doublin, 572 F.3d 235, 2009 WL 1743661, at *3 (5th Cir. June 22, 2009) (per
curiam).   Accordingly, the district court did not have authority to reduce
Robinson’s sentence. See id.
      AFFIRMED.




                                       2